Citation Nr: 1743413	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-12 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to May 1987 and from November 1987 to December 2005.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  During the appeal, jurisdiction transferred to the RO in Manila, Philippines.

In September 2012, the Veteran and his wife testified during a hearing before the undersigned at the RO.  A written transcript of this hearing has been prepared and associated with the evidence of record.

In February 2013 and June 2016, the Board remanded the matter for additional development.  The matter is now properly before the Board.  


FINDINGS OF FACT

1.  The AOJ granted service connection for degenerative joint disease (arthritis).  The Veteran has degenerative arthritis of the cervical spine.

2.  Cervical arthritis is a subsequent manifestation of the already service connected degenerative joint disease.


CONCLUSION OF LAW

Cervical spine degenerative joint disease was incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits; however, in light of the favorable decision in this case, a discussion as to whether VA has met its duties to notify and assist is not necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  
 
II.  Service Connection

The Veteran has appealed the denial of service connection for a cervical disability.  

The AOJ granted service connection for degenerative joint disease of the lumbar spine.  No words of limitation were used, therefore, diagnostic code 5003 applies.  By law, arthritis is a chronic disease.  38 U.S.C.A. § 1101.  By regulation, subsequent manifestations of the same disease process are service connected unless clearly due to intercurrent cause.  38 C.F.R. § 3.303.  Since intercurrent cause is not shown, service connection for arthritis of the cervical spine, as part of the already service connected generalized arthritic process, is granted.  


ORDER

Service connection for cervical spine degenerative joint disease is granted. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


